Citation Nr: 1133888	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  98-18 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder. 

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1959 to November 1960. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 1998 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a respiratory disorder (claimed as chronic obstructive pulmonary disease) and a heart disorder (claimed as coronary artery disease).


REMAND

In July 2000, the Veteran testified at a videoconference hearing before a Veterans Law Judges on the issues on appeal.  He subsequently was afforded a February 2004 videoconference hearing before the undersigned Veterans Law Judge on the issues on appeal.  He held an additional hearing in September 2006 with a third Veterans Law Judge, but that hearing was limited to a claim for service connection for a gastrointestinal disability and did not address the issues on appeal.

A Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  Because two Veterans Law Judges have held hearings on the issues on appeal, the decision must be a panel decision.  38 U.S.C.A. § 7107(c) (West 2002).  However, a Board panel decision must be issued by no less than three Veterans Law Judges.  38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 19.3(a) (2010).  Accordingly, the Veteran's appeal must be adjudicated by a three-member panel that includes the Veterans Law Judges who presided over his July 2000 and February 2004 hearings, but must also be adjudicated by a third Veterans Law Judge who has held a hearing with the Veteran so that all members of the panel will have held a hearing with the Veteran on the issues on appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011); 38 U.S.C.A. §§ 7102, 7107 (West 2002 & Supp. 2011); 38 C.F.R. § 20.707 (2010). 

The Board finds that the Veteran must be offered the opportunity to appear before a third Veterans Law Judge in a hearing on the issues on appeal so that a panel may be constituted to adjudicate his appeal.

Accordingly, this case is REMANDED for the following:

Schedule the Veteran for a Travel Board or videoconference hearing at the RO and provide him the appropriate scheduling notice.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                         __________________________________________
	HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



Department of Veterans Affairs


